Citation Nr: 0909145	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  03-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in May 2004.  

The Board has remanded this claim three times (July 2004, 
November 2007, and April 2008) in an effort to further 
develop evidence.  

The Board also observes that as part of its November 2007 
remand it was noted that the Veteran had claimed service 
connection for left leg, knee, and hip disabilities as 
secondary to his service-connected right knee disorder.  At 
that time, the claims were referred to the RO for appropriate 
action.  It does not appear that such action has been 
accomplished.  As such, the claims are again referred to the 
RO for all adjudicatory action as appropriate.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence of record is against 
finding that the Veteran's claimed low back disorder is 
either related to service or to his service-connected right 
knee disorder or that lumbar spine arthritis was manifested 
to a compensable degree within one year following separation 
from active duty.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
active duty service, may not be presumed to have been so 
incurred, and it is not caused or aggravated by a service-
connected right knee disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

With respect to the instant claim of entitlement to service 
connection, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

VA notified the Veteran in May 2002, June 2006, and May 2008 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  


The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  
Here, the Veteran's service treatment records, along with 
post-service private and VA outpatient treatment and 
examination reports, have been obtained and associated with 
the claims file.  As noted in the Introduction, the Board has 
remanded the instant claim to the RO for additional 
development.  The requested development has been completed 
and copies of responses from governmental agencies and 
examination reports pertinent to the service connection claim 
on appeal have been associated with the claims file.  The 
June 2006 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection issue 
is ready to be considered on the merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio.

Factual Background

The Veteran claims that he has a low back disorder as a 
result of his service-connected right knee disorder.  

Service treatment records are negative for complaints, 
treatment, or diagnosis of a low back disorder.  

An August 1957 VA Certificate of Attending Physician report 
shows that the Veteran was seen for right knee complaints.  
He provided a history of an old injury.  


A September 1977 letter from a private physician shows that 
the Veteran was treated following his incurring an August 
1977 work-related injury.  He complained of severe right knee 
joint pain.  

A private X-ray report, dated in April 1980, shows 
hypertrophic changes in the lower lumbar vertebral bodies.  
No evidence of spondylolysis or spondylolisthesis was 
present.  

An October 1998 VA outpatient treatment record includes a 
diagnosis of chronic low back pain.  

A June 2001 VA progress note includes a diagnosis of low back 
pain.  A history of back pain for four days was included as 
part of a November 2002 VA progress note.  
The Veteran sought service connection for "lower back pain" 
in June 2002.  The report of a November 2002 private nuclear 
medicine total body scan shows findings suggestive of lumbar 
spine degenerative changes.  

In the course of his March 2004 hearing conducted by the 
undersigned the Veteran denied having back problems before he 
injured his leg.  He claimed that a physician had attributed 
his back problems to his leg problems.  

The report of a July 2005 VA orthopedic examination shows 
that the examining physician had an opportunity to review the 
Veteran's claims file.  The Veteran informed the examiner 
that his right knee problems had affected his back.  The 
examiner, after examining the Veteran, opined that his right 
knee condition was essentially related to his military 
service.  He added that no connection could be made between 
the Veteran's back disorder (which included mild lumbar spine 
degenerative joint disease) and the right knee problems.  

The RO granted service connection for a right knee disorder, 
characterized as internal derangement, in December 2005.  


A January 2006 letter from a VA physician, Dr. W., notes that 
the Veteran had been under his care for his service-connected 
right knee problems, and that the knee disorder had caused 
the Veteran to frequently fall.  The Veteran, it was added, 
had to put more strain on his back because of his knee pain, 
causing low back pain.  The Veteran was reported to have low 
back pain secondary to his right knee osteoarthritis.  A 
March 2006 letter from the above-mentioned VA physician shows 
that he opined that the Veteran developed low back 
osteoarthritis secondary to his right knee pain.  

The report of an April 2006 VA orthopedic examination shows 
that the examiner had an opportunity to review the Veteran's 
claims file.  Following taking the Veteran's medical history, 
and examining the Veteran, the examiner, a Certified 
Physicians Assistant, supplied a diagnosis of degenerative 
joint disease of the lumbosacral spine.  It was also 
mentioned that the findings were similar to those included as 
part of the above-discussed VA examination conducted in July 
2005.  The examiner opined that it was not at least as likely 
as not that the Veteran's lower back disorder was related to 
his degenerative joint disease of the knees.  It was added 
that given the minimal right knee degenerative joint disease 
it would be less likely than not that it would have caused 
any additional injury, to include the Veteran's back.  

An August 2006 VA medical opinion, written by Dr. W., is of 
record.  The physician noted that he had reviewed the 
Veteran's claims file, and that he had also treated the 
Veteran for more than six years.  The physician commented 
that the Veteran put more strain on his lower back and left 
leg due to progressive right knee pain.  He added that the 
Veteran developed degenerative arthritis of the lower back 
and left knee secondary to his right knee pain.  The 
physician additionally opined that it was at least as likely 
that the nature and etiology of the Veteran's low back 
disorder was related to his service-connected right knee 
internal derangement.  


The report of a January 2008 VA orthopedic examination shows 
that the examining Advanced Practice Registered Nurse had an 
opportunity to review the Veteran's claims file.  The report 
was also co-signed by a VA emergency department physician.  
Following taking the Veteran's medical history, and examining 
the Veteran, the examiner opined that it was less likely than 
not that the Veteran's current lumbar spine degenerative disc 
disease and stenosis was secondary to his service-connected 
right knee disorder.  It was added that the changes exhibited 
in the Veteran's lumbar spine from 2000 to 2007 were unlikely 
related to his service.  

A June 2008 VA examination report shows that the examining 
physician reviewed the Veteran's claims folder.  The Veteran 
was noted to be largely wheelchair bound at the time of the 
examination.  After recording the Veteran's medical history 
and examining the Veteran, the examiner, an orthopedic 
surgeon, opined that it was at least as likely as not that 
the Veteran's back pain was not related to his service-
connected right knee disorder.  He added that he could find 
no evidence of the incurrence of an in-service back injury 
which could be connected to either the Veteran's right knee 
or to the intervening period between his service separation 
(1953) and the present.  He further opined that the Veteran 
had age-related lumbar spine changes that were not related to 
the Veteran's right knee impairment.

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).


Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008) have been met.

Also, applicable regulations provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be granted for 
the degree of aggravation to a nonservice-connected disorder, 
which is proximately due to, or the result of a service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Such claims may be described as secondary service 
connection by way of aggravation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, at 54.


Analysis

Following review of the complete evidentiary record, the 
Board finds that service connection for a low back disorder, 
to include as secondary to a service-connected right knee 
disorder, is not warranted.

Initially, it is not shown that low back problems were 
demonstrated in-service and the Veteran does not allege 
otherwise.  To this, review of the service treatment records 
are completely devoid of findings associated with low back-
related problems.  Consequently, direct service connection, 
on the basis that the claimed disorder became manifest in 
service and persisted, is not warranted. 

Also, even in the light most favorable to the Veteran, he was 
not diagnosed with lumbar spine degenerative changes until 
2002, almost 50 years after his 1953 service separation.  
Thus, as all the evidence of record is against finding a 
direct basis for service connection, the evidence is also not 
sufficient to establish entitlement to service connection on 
a presumptive basis.  38 C.F.R. §§ 3.303, 3.307(a)(3).

With respect to any possible entitlement to secondary service 
connection, the Board acknowledges that medical opinions, as 
discussed in detail above, have been submitted by a VA 
treating physician of the Veteran, Dr. W., relating the 
Veteran's currently claimed low back problems to his service-
connected right knee disorder.  However, as also discussed 
above, several other VA medical providers, to include a 
physician, Certified Physicians Assistant, Advanced Practice 
Registered Nurse, and orthopedic surgeon, on four different 
occasions, and following review of the Veteran's claims file 
and examination of the Veteran, all essentially found that no 
such etiological relationship existed.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

Further, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In sum, the weight to be accorded medical evidence 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

As indicated, of record are four different medical opinions 
which all weigh against a finding of a secondary relationship 
between the Veteran's service-connected right knee and his 
claimed low back disorder.  Each of this opinions, dated in 
July 2005, August 2006, and January and June 2008, were 
rendered after the respective VA examiners had an opportunity 
to review the Veteran's claims file and examine the Veteran.

Given the above standard, the Board assigns greater 
evidentiary weight to the multiple and factually based 
opinions of record rendered by the above-cited four VA 
examiners, as opposed to the opinions proffered by the above-
mentioned VA physician, Dr. W., in January, March, and August 
2006.  The probative value of these medical opinions, while 
beneficial to the Veteran's claim, is diminished in that they 
appear to be based on an inaccurate factual premise.  Reonal.  
To this, the Board notes that this VA physician, in August 
2006, reported that the Veteran had continuity of treatment 
for his right knee since service.  This appears to be in 
direct contrast to the medical record, which while showing 
the Veteran was treated in 1957 (four years after his service 
separation), he was not again treated for right knee problems 
until 1977, some 20 years later.  Also, while this physician 
has treated the Veteran on apparently many occasions, unlike 
the four above-cited medical providers who each had an 
opportunity to examine the Veteran and supply a comprehensive 
examination report, no such examination report has been 
supplied VA by Dr. W.

The Board therefore finds, based on the above-recited 
analysis, that the evidence of record is against the claim on 
a secondary basis.  The Board here finds that the evidence is 
against the claim.  Alemany.


The Board considered the Veteran's sincerely held opinion 
that his low back disorder is related to his service-
connected right knee disorder.  The Veteran, however, is not 
trained in the field of medicine.  Hence, he is not competent 
to offer an opinion which requires specialized training.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching this decision the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in his, the 
benefit-of-the-doubt rule is not applicable.  The appeal as 
to this issue must be denied.  38 U.S.C.A. 38 U.S.C.A. 
§ 5107(b); see also Gilbert, at 54-56.


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right knee 
disorder, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


